Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed on 02/18/2022 and 02/24/2022 are acknowledged.
Claims 1-2, 4-5, 7-19 and 21-27 are pending.
Claims 1-2, 4-5, 7-13 and 21-27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/02/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Christine Dietzel on 02/25/2022.
In the claims:
7.	Please replace claim 1 with the following:
A composition comprising a fragment of progranulin (PGRN) consisting of: SEQ ID NO:4; a first active variant wherein one or more amino acids in SEQ ID NO:4 is substituted, wherein the first variant is at least 90% amino acid sequence identical to SEQ ID NO:4 and comprising EGHFCHDNQTCC (SEQ ID NO:7), and wherein the first variant binds glucocerebrosidase (GBA/GCase); or a second active variant wherein one or more amino acids in SEQ ID NO:4 is substituted, wherein the second variant is at least 90% amino acid sequence identical to SEQ ID NO:4 and comprising RDNRQ (SEQ ID NO:8) and QLL, and wherein the second variant binds HSP70 and sortilin.  

8.	Please replace claim 4 with the following:
The composition of claim 1 wherein the PGRN fragment is the first active variant wherein one or more amino acids in SEQ ID NO:4 is substituted with a conservative amino acid and wherein the first variant binds GBA/GCase.  
9.	Please replace claim 5 with the following:
The composition of claim 1 wherein the PGRN fragment is the first active variant wherein one or more amino acids in SEQ ID NO:4 are replaced with one or more corresponding mouse amino acids of SEQ ID NO:6 and wherein the first variant binds GBA/GCase.  

10.	Please replace claim 15 with the following:
	A method for facilitating delivery of glucocerebrosidase (GBA/GCase) in a patient having Gaucher’s Disease comprising administering the composition of claim 1 and GBA/GCase to said patient. 	

11.	Please replace claim 21 with the following:
An isolated polypeptide fragment of PGRN consisting of: SEQ ID NO:4; a first active variant wherein one or more amino acids in SEQ ID NO:4 is substituted, wherein the first variant is at least 90% amino acid identical to SEQ ID NO:4 and comprising EGHFCHDNQTCC (SEQ ID NO:7), and wherein the first variant binds glucocerebrosidase GBA/GCase; or a second active variant wherein one or more amino acids in SEQ ID NO:4 is substituted, wherein the second 

12.	Please replace claim 22 with the following:
The isolated polypeptide fragment of PGRN of claim 21 which is the first active variant wherein one or more amino acids in SEQ ID NO:4 is substituted with a conservative amino acid and wherein the first variant binds GBA/GCase.  

13.	Please replace claim 23 with the following:
The isolated polypeptide fragment of PGRN of claim 21 which is the first active variant wherein one or more amino acids in SEQ ID NO:4 are replaced with one or more corresponding mouse amino acids of SEQ ID NO:6 and wherein the first variant binds GBA/GCase.  

14.	Please replace claim 24 with the following:
The isolated polypeptide fragment of PGRN of claim 21 which is the second active variant wherein one or more amino acids in SEQ ID NO:4 is substituted with a conservative amino acid and wherein the second variant binds HSP70 and sortilin.  

15.	Please replace claim 25 with the following:
The isolated polypeptide fragment of PGRN of claim 21 which is the second active variant wherein one or more amino acids in SEQ ID NO:4 are replaced with one or more corresponding mouse amino acids of SEQ ID NO:6 and wherein the second variant binds HSP70 and sortilin.  

16.	Please replace claim 26 with the following:
The composition of claim 1 wherein the PGRN fragment is the second active variant wherein one or more amino acids in SEQ ID NO:4 is substituted with a conservative amino acid and wherein the second variant binds HSP70 and sortilin.  

17.	Please replace claim 27 with the following:
The composition of claim 1 wherein the PGRN fragment is the second active variant wherein one or more amino acids in SEQ D NO:4 are replaced with one or more corresponding mouse amino acids of SEQ ID NO:6 and wherein the second variant binds HSP70 and sortilin.


18.	Claims 1-2, 4-5, 7-19 and 21-27 are allowed.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
February 25, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644